UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2311


CONNECTICUT GENERAL LIFE INSURANCE COMPANY,

                Plaintiff - Appellee,

          and

PENN MORTGAGE COMPANY, INC.,

                Defendant - Appellee,

          v.

EDWARD S. FELDMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-03670-WMN)


Submitted:   April 29, 2016                   Decided:   May 6, 2016


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward S. Feldman, Appellant Pro Se. Brian A. Coleman, DRINKER
BIDDLE & REATH, LLP, Washington, D.C., Stephen R. Harris,
DRINKER, BIDDLE & REATH, Philadelphia, Pennsylvania; Jerrold A.
Thrope,   GORDON  FEINBLATT   LLC,  Baltimore,   Maryland,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Edward    S.     Feldman       appeals    the    district       court’s     order

granting judgment on the pleadings to Penn Mortgage Company,

Inc.,   in     Connecticut          General     Life         Insurance    Company’s

interpleader    action        and     dismissing       his       counterclaims    and

cross-claims for failure to state a claim.                   We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                    Conn. Gen. Life Ins.

Co. v. Feldman, No. 1:14-cv-03670-WMN (D. Md. July 1, 2015).

We dispense    with    oral     argument      because      the    facts   and    legal

contentions    are    adequately      presented       in   the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3